Citation Nr: 1624807	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  15-16 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for Parkinson's disease, to include as secondary to herbicide exposure. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include depression.

3. Entitlement to total disability based on individual unemployability due to service-connected disorders.


REPRESENTATION

Appellant represented by:	Carol Ponton, Attorney


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel

INTRODUCTION

The Veteran had active duty from March 1969 to January 1972.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from October 2011 and February 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served in the Republic of Korea from January 1971 to February 1972. The Veteran alleges that as a helicopter crew chief he made routine flights into the demilitarized zone. He also alleges that he believes Agent Orange was used at the South Korean bases where he was stationed, and he argues that his duties included driving trucks all over South Korea and he did not know what was in the barrels that he transported.  The Veteran noted the lack of vegetation on Camp Casey and Camp Humphreys, which he attributed to Agent Orange.  He also stated that at times they were not allowed to drink the water on base and water was distributed to them. 

In support of his claim the Veteran has submitted a buddy statement from E.S. with whom he was stationed in Korea.  E.S. stated that he saw Agent Orange being sprayed in the water that they drank. 

The law provides a presumption of entitlement to service connection for Parkinson's disease due to herbicide exposure if the disorder becomes manifest within a specified time period in a veteran who, during active military, naval, or air service, served in or near the Korean demilitarized zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service. See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6) (2015). 

The Veteran's VA treatment records show that he suffers from Parkinson's disease.  Further, the appellant served in the Republic of Korea during the time specified by 38 C.F.R. § 3.307, and the Veteran has submitted a January 2015 private medical opinion by Dr. M.S. concluding that his Parkinson's disease is a result of exposure to Agent Orange during his active military service.  Hence, this claim turns on whether the presumption provided under 38 C.F.R. § 3.307 is applicable.  That in turn requires a determination whether the Veteran "served in or near the Korean demilitarized zone."  In this regard, however, other than securing the appellant's personnel record, little if any substantive development has been undertaken to try and assist the Veteran in the prosecution of his claim.  Hence, further development is in order.  

The Veteran's also claims entitlement to service connection for depression, to include as secondary to Parkinson's disease, and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  These issues are inextricably intertwined with the Veteran's claim for service connection for Parkinson's disease.  Therefore, these claims should also be readjudicated, along with the Veteran's service connection for Parkinson's disease claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should conduct further development to determine whether it is at least as likely as not that the Veteran's duties while serving in Korea may reasonably be found to have included service "in or near the Korean demilitarized zone."  In this regard, at a minimum the following development is in order:

* The appellant reports serving at both Camp Casey and Camp Humphreys.  As such, the geographic location of each of these facilities should be determined and it should be determined whether either of these facilities are located in or near the DMZ.

* The appellant served as a helicopter repairman with the 306th and the 45th Transportation Companies while in Korea, and he alleges that his duties included serving as a helicopter crew chief and flying to the DMZ.  While the appellant's personnel record does not reflect that he was awarded the aircrewman's badge the RO should contact the Joint Services Records and Research Center (JSRRC) and request that they address whether it is at least as likely as not that the appellant's military duties as a helicopter repairman would have included flying and/or driving duties to the DMZ.  A fully reasoned rationale must be provided for any opinion offered.  

If the requested opinion cannot be rendered without resorting to speculation, the JSRRC must state why speculation is required, and what evidence would be needed to remedy that problem.  

To conduct the foregoing development the Board notes that the Veterans Benefits Administration's (VBA's) Adjudication Procedure Manual (M21-1MR) also directs that the Veteran should be asked for the approximate dates, location, and nature of the alleged herbicide exposure.  In turn his detailed description of exposure should be furnished to the Compensation Service with a request to review the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged. 

2.  After the development requested has been completed, the RO should review the requested development to ensure that it is in complete compliance with the directives of this REMAND.  If any step is deficient in any manner, the RO must implement corrective procedures at once.  

3. After reviewing the record in its entirety and conducting any additional evidentiary development deemed necessary, the AOJ should readjudicate the claims.  If any benefit sought by the appellant remains denied, he and his representative must be provided a supplemental statement of the case and an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




